Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 22, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits on the ground that he had voluntarily left his employment without good cause. Claimant testified at the hearing that he left his employment after he was advised by his employer that he was being placed on probation, pending an arbitration hearing, for poor job performance. Claimant explained that he quit his employment because he felt that by accepting probation, he would be admitting his guilt. The employer, however, testified that an arbitration hearing had been scheduled to resolve the issue and that work was available to claimant throughout the proposed probationary period. Whether good cause exists for leaving one’s employment is an issue of fact for the Board, whose decision will be sustained if supported by substantial evidence (see, Matter of Clark [Capital Area Community Health Plan — Hartnett], 156 AD2d 909, 911). We find that substantial evidence exists here to support the Board’s decision that claimant left his employment under disqualifying circumstances and it is, accordingly, affirmed.
Mikoll, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.